Title: Election to Virginia House of Delegates Voided, 27 May 1778
From: Moore, Francis
To: 



Wednesday, May 27, 1778.

Resolved, That James Madison, jun. Esq. who at the last election for the county of Orange, was elected and returned one of the delegates to serve in General Assembly, being at the time of election a member of the Council of State, was incapable of being elected a member of this House;
Ordered, That the Speaker be desired to issue a writ for the election of a delegate for the county of Orange, in the room of the said James Madison, jun. Esq.
